Sharpstein, J.:
The denial “ that the defendants ever were or are now partners ” did not raise a material issue upon which it was necessary for the Court to find. It is not denied that they were “doing business under the firm name of Martin & Grorrill,” and it is found that they agreed with the plaintiffs to purchase from them twenty-five thousand bricks, at the price of twelve dollars per thousand. If they entered into that agreement, their liability did not depend upon their being partners.
During the progress of the trial, plaintiffs’ counsel remarked, *366that all the defendants wanted to prove was that the bricks were rejected, which was sustained by the Court, and excepted to by the defendants. We are unable to discover in that any basis for an exception.
The findings respond to all the material issues, and are supported by the evidence, although it is conflicting upon some of the controverted points.
Judgment and order denying a new trial affirmed.
Morrison, C. J., and Myrick, J., concurred.